Citation Nr: 0920508	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-30 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for service-connected pulmonary tuberculosis. 


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had recognized service from December 1944 to 
November 1950.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which continued a 50 
percent rating for inactive pulmonary tuberculosis and 
directed that a 30 percent rating would be assigned effective 
October 2008.  The decision also stated that a noncompensable 
rating would be assigned effective in October 2013, but this 
was determined to be erroneous, as the Veteran's disability 
was continuously rated at 30 percent disabling from December 
1971 through March 2001.  38 C.F.R. § 3.951 (2008).  The 
Veteran was informed in a January 2008 supplemental statement 
of the case that his disability rating would return to 30 
percent in October 2008 and remain at this level 
indefinitely, as it is protected.  

In his August 2007 Substantive Appeal, the Veteran requested 
a hearing before the Board in Washington, D.C.  A hearing was 
scheduled for April 2009, and the Veteran was notified; 
however, he did not appear for the hearing, and he offered no 
explanation for his absence.  Accordingly, his request for a 
hearing is considered withdrawn.  38 C.F.R. § 20.704(e).

The Veteran submitted a claim for nonservice-connected 
pension in May 2006.  It does not appear from the record that 
any action was taken regarding this claim.  The Board refers 
this matter to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that further development is 
necessary.  The Veteran is seeking a disability rating in 
excess of 30 percent for pulmonary tuberculosis, which is 
currently regarded as inactive.  He contends that his 
disability is active and he is therefore entitled to a 100 
percent rating.  See 38 C.F.R. § 4.97, Diagnostic Codes 6701-
6724.  In support of his claim, he has submitted medical 
imaging records dated in January 2009, in which the 
impression is "minimal pulmonary tuberculosis of 
undetermined activity, upper lobes."  Another x-
ray/ultrasound report dated in June 2008 notes "residual 
granuloma, L[eft] upper lung."  This evidence suggests that 
the Veteran's tuberculosis may have become active since his 
last VA examination in June 2006.  A medical examination is 
therefore required to assess the current severity of his 
disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).   

In addition, the above evidence was submitted directly to the 
Board in February 2009, after the most recent supplemental 
statement of the case was issued.  The records have not been 
considered by the RO; nor were they accompanied by a waiver 
of the RO's review.  The Board may not consider additional 
evidence without prior RO review in the absence of a waiver 
of such review by the Veteran or his representative.  
38 C.F.R. § 20.1304(c).  Under the circumstances, the case 
must be returned to the RO/AMC for preliminary review and 
preparation of a supplemental statement of the case that 
considers the new evidence if the benefit sought is not 
granted on the record.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate VA 
examination to determine whether his 
service-connected pulmonary tuberculosis 
is currently active.  The claims file must 
be made available to the examiner for 
review.  All indicated tests should be 
conducted and clinical findings reported 
in detail.  

2.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal, taking into 
consideration any relevant evidence received 
since the last supplemental statement of the 
case.  If the benefit sought on appeal remains 
denied, the AMC/RO should issue a supplemental 
statement of the case to the Veteran and afford 
him an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




